

116 HR 832 IH: Whole Milk for Healthy Kids Act of 2019
U.S. House of Representatives
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 832IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2019Mr. Thompson of Pennsylvania (for himself, Mr. Peterson, Mr. Meuser, Mr. Smucker, Ms. Stefanik, Mr. Collins of New York, Mr. Rodney Davis of Illinois, Mr. Joyce of Pennsylvania, Mr. Conaway, and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to allow schools that participate in the
			 school lunch program under such Act to serve whole milk.
	
 1.Short titleThis Act may be cited as the Whole Milk for Healthy Kids Act of 2019. 2.Whole milk permissibleSection 9(a)(2)(A) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)(2)(A)) is amended—
 (1)in clause (i), by striking . Such milk shall be consistent with the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341); and
 (2)in clause (ii), by inserting , flavored and unflavored whole milk, after unflavored fluid milk. 